Title: John Adams to Abigail Adams, 17 March 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia March 17. 1794
          
          Your favour of 8. March is just put into my hand.— My beloved Mother is very near my heart and has Spread a gloom over my Days from the first of her Illness. I must resign her to the Disposition of the supreme Ruler and prepare to follow her Example if I can in Life and in Death. My Love to my Brother and his Family who will be sincere Mourners with me and you upon this occasion. It grieves me to think that you are called to go through this melancholly Scene without the Participation of your Partner: But the Distresses of our Country have often destined Us to such Misfortunes for which We have little praise and less Thanks. The Prospects of our Country at this time are far from being bright. The Infatuation of our People has I fear brought upon them Resentments, more lasting and more fatal than they are aware. I still hope however that We shall not be involved in War: but our Madmen will provoke it if they can.
          Brisler is this day beginning to Ship our Goods on board a Vessel that is to carry them into Qumcy Creek if he can. they must be carried on shore in the Scow I believe. I shall send you 500 Dollars by our son Thomas to his Brother John to Morrow perhaps. This must last Us till June, for I fear I shall be compelled to spend all the rest here if not more. I am most tenderly / yours forever
          
            John Adams
          
        